In a mortgage foreclosure proceeding, Chaim Farkas, the receiver of the mortgagor, appeals from an order of the Supreme Court, Richmond County, dated July 30, 1974, which denied his motion to vacate a prior judgment of foreclosure and sale and to dismiss the complaint. On the argument of this appeal, respondents renewed their prior motion for leave to file certain exhibits nunc pro tunc, asserting that the said exhibits had been before Special Term, which *890assertion was not disputed by counsel for appellant. Motion granted and order affirmed, with $20 costs and disbursements. No opinion. Rabin, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ., concur.